Case: 19-12400    Date Filed: 04/22/2020   Page: 1 of 3



                                                             [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 19-12400
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 2:98-cr-00006-LSC-TMP-1


UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

MARIO ANTON LEE,

                                                             Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                      for the Northern District of Alabama
                          ________________________

                                 (April 22, 2020)

Before JORDAN, BRANCH, and TJOFLAT, Circuit Judges.

PER CURIAM:

      Mario Lee, a federal prisoner proceeding pro se, appeals the District Court’s

order granting Lee’s uncontested motion to reduce his sentence pursuant to 18
                Case: 19-12400       Date Filed: 04/22/2020       Page: 2 of 3



U.S.C. § 3582(c)(2). The Government has moved for summary affirmance of the

District Court’s order.

       Summary disposition is appropriate where “the position of one of the parties

is clearly right as a matter of law so that there can be no substantial question as to

the outcome of the case.” Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162

(5th Cir. 1969).1 Here, while Lee appealed the District Court’s order reducing his

sentence, his arguments on appeal do not pertain to that order, but instead request

habeas corpus relief and ask the Court to vacate his sentence. Lee, in 2001,

already filed a motion to vacate his sentence pursuant to 28 U.S.C. § 2255, which

the District Court denied, and Lee was denied a certificate of probable cause to

appeal to this Court.2 Any further request for habeas corpus relief would be

deemed second or successive and would require leave of this Court, which Lee has

not requested or received. 28 U.S.C. § 2255(h).

       To the extent that Lee is challenging the District Court’s order reducing his

sentence pursuant to 18 U.S.C. § 3582(c)(2), we grant the Government’s motion

for summary affirmance because Lee has presented no argument in support of this

challenge. To the extent that Lee is contesting the legality of his conviction and



       1
         All decisions of the former Fifth Circuit announced before October 1, 1981, are binding
precedent in the Eleventh Circuit. Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir.
1981) (en banc).
       2
         Lee later petitioned the District Court for a writ of coram nobis, which the District
Court denied and this Court affirmed.
                                               2
              Case: 19-12400     Date Filed: 04/22/2020   Page: 3 of 3



sentence and attempting to relitigate issues presented in his previous § 2255

motion without leave of this Court, we are without jurisdiction to entertain these

arguments and they must be dismissed.

      DISMISSED IN PART AND AFFIRMED IN PART.




                                          3